PER CURIAM.
The appellant brings this interlocutory appeal to review an order referring a cause for an accounting between the parties to an accountant as special master. The appellant and the appellee are partners. The pleadings reveal that they agree upon a dissolution of the partnership and that there should be an accounting between them. The only question presented is whether the court acted properly in making the reference to the accountant “to take the testimony and proofs of the parties and to report the same to this court, together with his recommendations” where appellant objected to such a reference of this cause under authority of Slatcoff v. Dezen, Fla. 1954, 74 So.2d 59. We affirm.
Rule 1.490(b), Florida Rules of Civil Procedure, 30 F.S.A., provides:



“(b) Special Masters. The court may appoint members of The Florida Bar as special masters in chancery for any particular service required by it, and they shall be governed by all the provisions of law and rules relating to masters in chancery except that they shall not be required to make oath or give bond unless required by the court. Upon a showing that such appointment is advisable, a *191person other than a member of the bar may be appointed as special master.”
The record reveals and the order of reference finds that the accounting is likely to be lengthy and technical in nature. Under such circumstances the reference to an accountant for the purposes set out in the order is entirely proper, since even before the foregoing rule was adopted the Supreme Court stated that a special master with authority to make findings need not be a lawyer. Powell v. Weger, Fla.1957, 97 So.2d 617, 619.
Affirmed.